Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defen*984dants’ motion. Plaintiff failed to provide a sufficient excuse for her failure to file a note of issue within the 90-day demand period (see, Terry v Southern Container, 214 AD2d 983 [decided herewith]; Franck v CNY Anesthesia Group, 175 AD2d 605; MacLeod v Nolte, 106 AD2d 860; Barnard v Tops Friendly Mkts., 99 AD2d 654), and her attorney’s affidavit, which contained only conclusory allegations of merit, is insufficient to demonstrate a meritorious cause of action (see, Terry v Southern Container, supra; Freer v Black, 175 AD2d 577, lv denied 78 NY2d 862; Zent v Board of Educ., 174 AD2d 1047, 1048). (Appeal from Order of Supreme Court, Niagara County, Mintz, J.—Dismiss Complaint.) Present—Denman, P. J., Law-ton, Wesley, Balio and Davis, JJ.